Citation Nr: 0906294	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim.

Procedural history

In April 2004, the Veteran filed a claim seeking service 
connection for diabetes mellitus, type II.  The Veteran's 
claim was denied by the RO in July 2004.  The Veteran 
disagreed with the decision and initiated this appeal by 
filing a timely substantive appeal [VA Form 9] in July 2006.  
In August 2007, a decision review officer (DRO) conducted a 
hearing and de novo review of the claim, and confirmed the 
RO's findings in an SSOC dated September 2007.  A transcript 
of the August 2007 hearing has been associated with the 
Veteran's claims file.  

The Haas stay

Service records indicate that the Veteran served in Thailand 
during the Vietnam era.  He is in receipt of the Vietnam 
Service Medal.  He argues that his diabetes mellitus is the 
result of herbicides exposure that he incurred while 
stationed in Thailand.  

The issue of presumptive exposure to herbicides in veterans 
who served offshore Vietnam and/or received the Vietnam 
Service Medal has been the subject of significant litigation 
in recent years.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III,  4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal for purposes of 
service connection for diseases associated with herbicide 
exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  

In an August 2008 letter, the Veteran was notified that a 
temporary stay had been imposed on the processing of his 
claim based on Haas v. Nicholson.  

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The Supreme Court of 
the United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the Unites States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.

Issues not currently on appeal

In September 2006, the Veteran filed a claim of entitlement 
to service connection for prostate cancer.  In April 2007, he 
filed a claim to reopen a previously denied claim of 
entitlement to service connection for Hepatitis C.  Both 
claims were denied in a rating decision dated September 2007.  
To the Board's knowledge, a notice of disagreement has not 
been filed as to either issue.  Therefore, the Board is 
without authority to consider those issues at this time.  See 
Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran was initially diagnosed as having Type II 
diabetes mellitus in April 2004. 

2.  The Veteran did not serve in Vietnam.  

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's diabetes 
mellitus, type II, is unrelated to his military service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type II, which he claims is a result of 
in-service herbicide exposure.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated May 2004, including what the evidence must show to 
establish service connection for herbicide exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make decisions 
on his claim.  With respect to private treatment records, the 
VCAA letter informed the Veteran that VA would make 
reasonable efforts to request such records.

The May 2004 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the evidence declines to give us the records or asks for a 
fee to provide it, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't  in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the diabetes mellitus.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  As explained above, the Veteran received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because the Board is 
denying the Veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his service connection claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The evidence of 
record includes the Veteran's service treatment records, 
service personnel records, the Veteran's statements, as well 
as, the reports of VA and private medical treatment.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination is unnecessary in this case 
because there is no competent evidence of record establishing 
an in-service injury or disease, nor is there evidence 
establishing that the disease manifested within the 
presumptive period.  The Veteran's service treatment records 
contain no diagnosis of diabetes mellitus, nor has the 
Veteran submitted any other evidence indicating a 
manifestation of diabetes mellitus prior to 2004.  Under such 
circumstances, an examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no competent evidence of in-service 
injury or disease.

The Board has carefully considered the provisions of the 
VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has also retained the services of a 
representative and declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. § 3.309(e) (2008).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Analysis

The Veteran is seeking service connection for diabetes 
mellitus, type II.  He essentially contends that this 
disability is related to herbicide exposure in military 
service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
undisputed that the Veteran has been diagnosed with type II 
diabetes mellitus.  See, e.g., a VA treatment record dated 
June 2006.  Hickson element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  The Veteran's service treatment records are 
entirely silent as to any complaint, treatment, or diagnosis 
of diabetes mellitus.  In particular, the separation 
examination dated July 1970 is pertinently absent any 
notation related to diabetes mellitus and urinalysis 
performed at the time was negative for abnormal findings.  

Moreover, competent medical evidence of record indicates that 
the Veteran was initially diagnosed with diabetes mellitus in 
April 2004.  See a statement of Dr. E.A.G. dated in April 
2004.  This is long after the end of the one year presumptive 
period.  See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Accordingly, Hickson element (2) is not satisfied as to 
disease.

With respect to in-service injury, the Veteran contends he 
was exposed to herbicides, specifically Agent Orange, while 
he was stationed in Thailand.  

As indicated above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  Agent Orange 
exposure is presumed only for veterans who actually served in 
the Republic of Vietnam.  See Haas, supra.  
The Veteran did not serve in the Republic of Vietnam during 
his period of active duty, nor does he so contend.  Thus, 
exposure to herbicides cannot be presumed.  

The Veteran contends that he was exposed to Agent Orange 
during his military service in Thailand from March 1968 to 
June 1969.  Specifically, the Veteran asserts that while 
stationed in Thailand with the 128th Signal Company, "the 
area around the living quarters, work, and eating areas were 
sprayed with Agent Orange about once every two or three 
weeks."  See his April 2005 notice of disagreement.  
Additionally, the Veteran reported witnessing Agent Orange 
being sprayed "on the tree lines and everything else" from 
his unit's mountain-top post.  See the RO hearing transcript 
dated August 2007.  The Veteran has provided no supporting 
evidence.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Critically, a review of the record reveals no evidence to 
substantiate the Veteran's recent statements of exposure to 
Agent Orange.  The Board notes that the RO contacted the U.S. 
Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) in April 2006 and requested verification of 
the Veteran's alleged herbicide exposure.  The JSRRC 
responded in June 2006:  "[w]e cannot document or verify 
that [the Veteran] was exposed to herbicides while serving in 
Thailand.  Our research at this time indicates that 
herbicides were not sprayed near U.S. personnel in Thailand.  
Herbicides were only sprayed in Thailand for test purposes in 
the early and mid-1960s in remote jungle areas."  The 
Veteran's service personnel file shows that he was in 
Thailand from March 1968 to April 1969, which was not during 
the time period that Agent Orange was tested.  

The Board places far greater probative value on the 
pertinently negative JSRRC research than it does on the 
statements of the Veteran.  There is not a scintilla of 
objective evidence which suggests that the Veteran was ever 
exposed to Agent Orange.  Indeed, the Veteran has not 
explained on what basis he believes that he was exposed to 
herbicides (as opposed to weed killers, insect repellents, 
etc.).  
The Board finds the Veteran's recent statements as to 
purported herbicide exposure in Thailand to be unpersuasive.  

The Veteran has submitted Internet information regarding the 
health conditions caused by herbicide exposure.  The fact 
that herbicide exposure may cause ill effects, including Type 
II diabetes mellitus, is well known and indeed is codified in 
the law and VA regulations, discussed above.  None of the 
treatise evidence presented by the Veteran serves to 
establish that he himself was exposed to herbicides.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the claim fails on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e) (2008).  However, as discussed above, in this case 
there is no Agent Orange exposure; thus, there is no presumed 
medical nexus.  

With respect to Combee considerations, in the absence of an 
in-service incurrence of disease or injury, it follows that 
Hickson element (3), medical nexus, is necessarily lacking as 
well.  In fact, the record is pertinently absent any 
competent evidence of medical nexus between the Veteran's 
currently diagnosed diabetes mellitus and his military 
service.  

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and his military service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the Veteran's claim is not competent 
medical evidence and does not serve to establish a medical 
nexus.  

Accordingly, Hickson element (3) is also not satisfied.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


